82 F.3d 423
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Rodney Lee REYNOLDS, Petitioner-Appellant,v.P.L. KERNAN, Warden, Respondent-Appellee.
No. 95-16513.
United States Court of Appeals, Ninth Circuit.
Submitted March 26, 1996.*Decided April 1, 1996.

Before:  GOODWIN, WIGGINS and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Rodney Lee Reynolds, a California state prisoner, appeals pro se the district court's dismissal of his 28 U.S.C. § 2254 habeas petition.   He contends that his appellate counsel was ineffective in failing to challenge the trial court's use of two prior felony convictions to enhance his sentence.   We have jurisdiction pursuant to 28 U.S.C. § 2253,1 and we affirm for the reasons stated in the district court's order filed May 15, 1995.


3
We reject Reynolds's contention that the district court should have permitted him to develop his ineffective assistance claim because it is clear from the face of the petition that he is not entitled to relief.  See Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir.1990) (citations omitted).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 We have jurisdiction to hear Reynolds's appeal because we treat his timely pro se motion for a certificate of probable cause as a timely notice of appeal.  See Tinsley v. Borg, 895 F.2d 520, 523 (9th Cir.1990)